DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3,525,230), hereinafter referred to as Smith, in view of Karnofsky (US 3,400,549), hereinafter referred to as Karnofsky.

Regarding claim 1, Smith teaches a system (Fig. 1) for separating a soluble solution, comprising: 

a first inlet (annotated by Examiner in Figure 1) in fluid communication
with the liquid feed stream;
		a second inlet (annotated by Examiner in Figure 1)in fluid communication 
			with the refrigerant stream;
a first outlet (annotated by Examiner in Figure 1) positioned at an upper 
	end (upper end where first outlet is) of the first freezer;
a second outlet (annotated by Examiner in Figure 1) positioned below the 
	first outlet;
	a first separator (11) comprising:
		an inlet (annotated by Examiner in Figure 1) in fluid communication with 
			the second outlet of the first freezer;
		a port (annotated by Examiner in Figure 1); and
an outlet (annotated by Examiner in Figure 1) positioned at a lower end of 
	the first separator;
	a first ice washer (13) comprising a first port (annotated by Examiner in Figure 1), 
an outlet (annotated by Examiner in Figure 1), and an inlet (annotated by Examiner in Figure 1);
a first conduit (12) extending from the port of the first separator to the first 

a first flow path (6, 10, 11, 12, 13, 22) extending from the second outlet of 
the first freezer into the inlet of the first separator, through the first separator, the port of the first separator, and the first conduit into the first port of the first ice washer; and through the first ice washer into the outlet of the first ice washer;
a second flow path (23, 24, 25, 13, 12, 11, 14; it should be noted that this is 
considered a flow path even if there is no disclosure of fluid flow from the first port of the ice washer to the first separator since Applicant does not claim the function of the flow, only that there is a path) extending from a 
condenser (23) into the inlet of the first ice washer; through the first ice washer, the first port of the first ice washer, and the first conduit into the port of the first separator; through the first separator and the outlet of the first separator to the first freezer; wherein the first separator is positioned between the first ice washer and the first freezer along the second flow path;
	wherein the first flow path is configured to:
transport the concentrated solution stream, the first plurality of ice crystals, and the second plurality of ice crystals from the first freezer to the first separator (by way of line 10); and transport the second plurality of ice crystals from the first separator through the first conduit to the outlet of the first ice washer (by way of line 12 and eventually line 22);
	wherein the second flow path is configured to:



    PNG
    media_image1.png
    838
    1098
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Smith.

Smith does not teach a port at the upper end of the first freezer, a second port at the upper end of the first ice washer, or an overhead vent conduit extending from the second port at the upper end of the first ice washer to the port at the upper end of the 
 
Karnofsky teaches a system (Fig. 1) for separating a soluble solution comprising a freezer (10) and an ice washer (14) wherein a port (annotated by Examiner in Figure 2) at the upper end of the first freezer, a second port (annotated by Examiner in Figure 2) at the upper end of the first ice washer, an overhead vent conduit (annotated by Examiner in Figure 2) extending from the second port at the upper end of the first ice washer to the port at the upper end of the first freezer, wherein the overhead vent conduit is in direct fluid communication with the first ice washer and the first freezer. 


    PNG
    media_image2.png
    785
    786
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 1 of Karnofsky.
Karnofsky discloses the purpose of the overhead vent which fluidly connects the freezer and ice washer is for pressure control which can be used in controlling the efficiency of ice washing, as measured by the wash water lost per pound of ice washed, while simultaneously permitting, as the pressure in the housing 17 is reduced, increased throughput of ice (see column 3, lines 59-67), 


Regarding claim 5, Smith, as modified, teaches the system of claim 1, wherein the first ice washer is configured to mix the second plurality of ice crystals with the fresh water (Fig. 1, “Fresh Water” entering through conduit 25) provided to the first ice washer separately from the second plurality of ice crystals to form (structurally capable of) a slurry of water and ice and whereby the second plurality of ice crystals flow at upwardly through a volume of the fresh water (wash water within the first ice washer) within the first ice washer (since it is inherent that ice is less dense than water and will therefore float to the top).

Regarding claim 37, Smith, as modified, teaches the system of claim 1, wherein the first port of the first ice washer is positioned above the port of the first separator (See annotated Figure 1 which teaches this limitation).

.

Claims 3 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Karnofsky applied to claim 1, in further view of Engdahl et al. (US 5,037,463).

Regarding claim 3, Smith, as modified, teaches the system of claim 1 however does not teach wherein the first separator comprises a plurality of vanes configured to provide a uniform velocity profile of the concentrated solution stream flowing through the first separator.

Engdahl teaches a system similar to Smith’s and includes a first separator (Fig. 1, 400) comprises a plurality of vanes (Fig. 1, 440s) configured to provide a uniform velocity profile (flow of concentrated liquid solution downwards in spaces 446 between vanes 440s; column 7, lines 10-12, “While the ice rises gently in the internal central space 404, there is downward flow of liquid through tubes 446 into lower space 407”) of the concentrated solution flowing through the vanes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention and to have provided the first separator of 

Regarding claim 26, Smith teaches the system of claim 25, however does not teach wherein the first separator comprises a plurality of vanes configured to provide a uniform velocity profile of the concentrated solution stream flowing through the first separator.

Engdahl teaches a system similar to Smith’s and includes a first separator (Fig. 1, 400) comprises a plurality of vanes (Fig. 1, 440s) configured to provide a uniform velocity profile (flow of concentrated liquid solution downwards in spaces 446 between vanes 440s; column 7, lines 10-12, “While the ice rises gently in the internal central space 404, there is downward flow of liquid through tubes 446 into lower space 407”) of the concentrated solution flowing through the vanes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention and to have provided the first separator of Smith with vanes taught by Engdahl in order to provide the predictable result in aiding with the down flow of concentrated liquid solution that promotes the separation of ice from liquid.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Karnofsky as applied to claim 1 above, in further view of Johnson et al. (US 3,813,892)

Regarding claim 11, Smith, as modified, teaches the system of claim 1, further comprising:
a first compressor (Fig. 1, 9) configured to pressurize a refrigerant overhead stream (Fig. 1, butane within conduit 8) discharged from the first outlet of the first freezer to produce a first pressurized refrigerant stream (stream within line 28 leaving the compressor);
wherein the condenser (Fig. 1, 23) is configured to (functionally can) receive a stream of water and ice slurry (Fig. 1, conduit 22 can functionally receive a stream of water and ice since conduit 22 functionally carries ice as indicated in Fig. 1 and is capable of receiving water) from the outlet of the first ice washer and the first pressurized refrigerant stream from the first compressor, wherein the condenser is configured to mix the first pressurized refrigerant stream (from line 28) and the stream of water and ice slurry (from line 22) to (functionally capable of) condense (make more dense) the first pressurized refrigerant stream and melt the ice in the stream of water and ice slurry.

Smith does not teach wherein the condenser is configured to mix the first pressurized refrigerant stream and the water and ice slurry stream to condense the first pressurized uses refrigerant stream and melt ice particles of the water and ice slurry stream.

Smith also does not teach a second compressor configured to receive the first pressurized refrigerant stream from the first compressor, wherein the second compressor is configured to further pressurize the first pressurized refrigerant stream sufficiently to condense the first pressurized refrigerant stream through heat exchange with an ambient environment and produce a second pressurized refrigerant stream; and a first heat exchanger configured to exchange heat between the second pressurized refrigerant stream received from the second compressor and the ambient environment.

Johnson teaches a system similar to Smith and comprises a first compressor (Fig. 1, 50) for compressing a butane refrigerant coming from freezer 20 and forming a first pressurized refrigerant stream (Fig. 1, within 52) that is passed to a condenser (Fig. 1, 46) and then a second compressor 58 configured to receive the first pressurized refrigerant stream from the first compressor, wherein the second compressor is configured to further pressurize the first pressurized refrigerant stream sufficiently to condense the first pressurized refrigerant stream through heat exchange with an ambient environment (Within HX 62 in Fig. 1 with the cooling water being considered ambient) and produce a second pressurized refrigerant stream (Fig. 1, refrigerant leaving HX 62); and a first heat exchanger (Fig. 1, 62) configured to exchange heat between the second pressurized refrigerant stream received from the second compressor and the ambient environment.

.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Karnofsky as applied to claim 1 above, in further view of Ogman (US 4,091,635), hereinafter referred to as Ogman.

Regarding claim 39, Smith, as modified, teaches the system of claim 1 however does not teach wherein the inlet of the first ice washer is positioned above the first port of the first ice washer and below the outlet of the first ice washer.

Ogman teaches a system including an ice washer (18) which has a first port (where ice/concentrate line 62 is attached to 18), an inlet (where wash line 71 is attached to 18) positioned above (since line 66 leaves 18 at the top, the inlet is understood to be below the top as shown in Fig. 1; see column 5, lines 17-23, “2 pounds of ice are harvested at the top of second wash column 18 and are transported via line 66 to melter 56.”) the first port and below an outlet (where ice line 66 is attached to 18).  (see column 5, lines , “2 pounds of ice are harvested at the top of second wash column 18 and are transported via line 66 to melter 56.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Smith, as modified, such that the inlet of the first ice washer is positioned above the first port of the first ice washer and below the outlet of the first ice washer, as taught by Ogman, in order to provide the similar and predictable result of removing ice from the top of the column and inputting wash water below the top thereby washing the ice below the outlet, thereby not working against the flow of the ice leaving first ice washer.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not teach the system according to claim 4, further comprising “wherein the first conduit is configured to flow fresh water from the first port of the first ice washer to the port of the first separator along the second flow path” since disclosed by Smith and the prior art, within a pipe, flow is shown to flow in one direction, from the first separator to the first ice washer and reversing flow such that the fresh water flows from the first ice washer to the first .

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not teach the system of claim 12 further comprising “a second heat exchanger configured to exchange heat between the liquid feed stream and a reject concentrate stream discharged from the first freezer; and a third heat exchanger configured to exchange heat between the liquid feed stream and a water stream discharged from the condenser; a fourth heat exchanger configured to exchange heat between the reject concentrate stream received from the second heat exchanger and a portion of the first pressurized refrigerant stream received from the first heat exchanger to condense the second pressurized refrigerant stream; a fifth heat exchanger configured to exchange heat between the water stream received from the third heat exchanger and a portion of the second pressurized refrigerant stream received from the first heat exchanger, and condense the second pressurized refrigerant stream”.  

Claims 22-24 are alloweable  Claims 23 and 24 are allowable for being dependent on claim 22.
the prior art of record either alone or in combination does not teach the system of claim 22 comprising “a fourth heat exchanger configured to exchange heat between the reject concentrate stream received from the second heat exchanger and a portion of the refrigerant stream received from the first heat exchanger to condense the refrigerant stream”.

Claim 25 is allowable.  Claims 26, 29-31 and 41-45 would be allowable for depending on claim 25.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not explicitly teach the system for separating a soluble solution according to claim 25, comprising
 “a first conduit extending vertically from the port at the upper end of the first separator to the first port at the lower end of the first ice washer” where the word vertical is interpreted as “Being or situated at right angles to the horizon; upright” and “Situated at the vertex or highest point; directly overhead” (thefreedictionary.com).  Based on this interpretation, the allowable subject matter places the first separator directly below the first washer, a feature that the prior art fails to disclose whereby positioning the first separator directly below the first ice washer is the feature that allows for the flow of the first and second flow paths, which flow counter to each other can occur.

Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not teach the system of claim 40, comprising “wherein the first conduit includes an inlet positioned between the first separator and the first ice washer, wherein the inlet of the first conduit is in fluid communication with a refrigerant vapor stream” since Smith’s first conduit line 12 fails to teach the inlet nor does the prior art teach the feature claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/6/2022, with respect to claim 1 being rejected under 35 U.S.C. 102, and with regards to Smith not teaching the amendments “a port at the upper end of the first freezer, a second port at the upper end of the first ice washer…or an overhead vent conduit extending from the second port at the upper end of the first ice washer to the port at the upper end of the first freezer, wherein the overhead vent conduit is in direct fluid communication with the first ice washer and the first freezer”, have been fully considered and are persuasive.  However, the limitation is met as Karnofsky teaches a system (Fig. 1) for separating a soluble solution comprising a freezer (10) and an ice washer (14) wherein a port (annotated by Examiner in Figure 2) at the upper end of the first freezer, a second port (annotated by Examiner in Figure 2) at the upper end of the first ice washer, an overhead vent conduit (annotated by Examiner in Figure 2) extending from the second port at the upper end of the first ice washer to the port at the upper end of the first freezer, wherein the overhead vent conduit is in direct fluid communication with the first ice washer and the first freezer. 

Applicant's arguments filed 1/6/2022 with regards to claims 1 and 25, directed at Smith not teaching “a second flow path extending from a condenser into the inlet of the first ice washer; through the first ice washer, the first port of the first ice washer, and the first conduit into the port of the first separator; through the first separator and the outlet of the first separator to the first freezer; wherein the first separator is positioned between 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763